EXHIBIT 10.1

RESTRICTED SHARE AGREEMENT

THIS RESTRICTED SHARE AGREEMENT

(this "Agreement"), is made as of this 31st day of January, 2006, by and between
Steiner Leisure Limited, a Bahamas international business company (the
"Company"), and the undersigned employee ("Employee").



Grant of Restricted Shares.

Pursuant to the Steiner Leisure Limited 2004 Equity Incentive Plan (the "Plan"),
the Company hereby grants to Employee, as of January 31, 2006

(the "Date of Grant"), __________, (_____) of the Company's common shares, par
value (U.S.) $.01 per share, subject to the following restrictions, terms and
conditions (the "Restricted Shares"). Capitalized terms not otherwise defined
herein shall have the same meaning as in the Plan.



Period of Restriction and Vesting of Restricted Shares.

Period of Restriction. All restrictions imposed by this Agreement and the Plan
shall apply to the Restricted Shares until such Restricted Shares are vested (as
determined in accordance with Section 2(b) hereof) (the period during which such
restrictions apply is referred to herein as the "Period of Restriction").
Restricted Shares as to which the Period of Restriction has ended are referred
to herein as "Vested Shares."

Vesting

. Subject to the last sentence of this Subsection (b) and to Section 4 hereof,
the Restricted Shares shall become vested upon the following dates:



Date

Annual
Amount Vested

Cumulative
Amount

First Anniversary of Date of Grant

   

Second Anniversary Grant Date of Grant

   

Third Anniversary Grant Date of Grant

   



Vesting of the Restricted Shares shall not occur unless the performance criteria
with respect to the Company for 2006 set forth on Exhibit "A" attached hereto
are achieved.

Notwithstanding the foregoing, in the event of a change in control (as defined
in the Plan) of the Company, the Restricted Shares shall vest as of the date of
such change in control.

Transferability of Restricted Shares

. Unless otherwise permitted by the Committee in its sole and absolute
discretion, the Restricted Shares may not be sold, transferred, pledged,
assigned or otherwise alienated or hypothecated until they have become Vested
Shares.



Termination of Employment

. Upon the termination of the employment or other service of Employee with the
Company, for any reason, all Restricted Shares

that are

not Vested Shares shall be forfeited immediately; provided, however, that, in
the event of the termination by the Company of Employee's employment in
violation of the terms of a written employment agreement, as to which the
Employee and the Company and/or, as the case may be, a Subsidiary are parties (a
"Violation Termination"), unless otherwise specified in such written employment
agreement, all Restricted Shares held by Employee which are not yet Vested
Shares shall become Vested Shares, provided that (i) the effective time of such
Violation Termination is at least one (1) year after the Date of Grant and (ii)
in order to assure compliance with any applicable tax withholding requirements,
such Vested Shares may only be sold through a securities broker selected by the
Company.



Certain Tax Actions

. For United States taxpayers, if Employee makes an election with respect to the
Restricted Shares as permitted under Code Section 83(b), Employee must notify
the Company in writing of such election within ten (10) days after filing such
election with the Internal Revenue Service. There is a strict time limit with
respect to the making of an election under Section 83(b). Employee should
consult with Employee's tax advisor as to whether a Code Section 83(b) election
should be filed by Employee and as to other tax aspects of this grant of
Restricted Shares. Employee indemnifies and holds harmless the Company and its
affiliates and the directors, officers, agents and representatives of the
Company and its affiliates, respectively, for any tax, penalty or interest
imposed on the Company or such other parties in connection with the grant or
vesting of the Restricted Shares resulting from Employee's failure to provide
notice to the Company in accordance with this Section 5.



Shareholder Rights

. Employee shall have no rights as a shareholder with respect to the Restricted
Shares until the expiration of the Period of Restriction. Among other things,
during the Period of Restriction, the Employee shall have no voting rights or
rights to dividends or other distributions (if any) with respect to the
Restricted Shares. Upon the expiration of the Period of Restriction, the
Employee shall have all rights of a shareholder with respect to the Vested
Shares.



Adjustments Upon Changes in Capitalization, Etc.

In the event of any change in the outstanding Shares of the Company by reason of
any Share split, Share dividend, recapitalization, merger, consolidation,
combination or exchange of Shares or other similar corporate change or in the
event of any special distribution to the shareholders, the Committee shall make
such equitable adjustments in the number of Restricted Shares as the Committee
determines are necessary and appropriate. Any such adjustment shall be
conclusive and binding for all purposes of the Plan.



Tax Withholding

. In order to enable the Company to meet any applicable withholding tax
requirements arising as a result of the grant or vesting of the Restricted
Shares, unless the Company receives from Employee no later than five business
(5) days after the date that the applicable portion of the Restricted Shares
vests (or, if withholding is required earlier than the vesting date due to a tax
election by Employee or otherwise, within five (5) business days after the date
of such tax election or other event) a check in an amount equal to the amount
required to be withheld for tax purposes in connection with such vesting or
other event, the Company shall withhold such amount of Restricted Shares or
Vested Shares that otherwise would have vested or been delivered to Employee as
necessary to pay the required tax withholding. The value of any Restricted
Shares or Vested Shares to be withheld by the Company shall be the Fair Market
Value on the date to be used to determine the amount of tax to be withheld.



Restricted Shares Subject to Plan

. The Restricted Shares awarded pursuant to the Plan are subject to all of the
terms and conditions of the Plan, the terms of which are hereby expressly
incorporated and made a part hereof. Any conflict between this Agreement and the
Plan shall be controlled by, and settled in accordance with, the terms of the
Plan. Employee acknowledges that Employee has received, read and understood the
provisions of the Plan and agrees to be bound by its terms and conditions.



Interpretation

. Any dispute regarding the interpretation of this Agreement shall be submitted
by Employee or by the Company forthwith to the Committee, which shall review
such dispute at its next regular meeting. The resolution of such a dispute by
the Committee shall be final and binding on the Company and on Employee.



Not a Contract of Employment

. This Agreement shall not be deemed to constitute an employment contract
between the Company and Employee or to be a consideration or an inducement for
the employment of Employee.



Notices

. Any notice required or permitted hereunder shall be given in writing and
deemed delivered when (i) personally delivered, (ii) sent by facsimile
transmission and a confirmation of the transmission is received by the sender,
or (iii) three (3) days after being deposited for delivery with a recognized
overnight courier, such as Federal Express, and addressed or sent, as the case
may be, to the address or facsimile number set forth below or to such other
address or facsimile number as such party may in writing designate.



Further Instruments

. The parties agree to execute such further instruments and to take such further
actions as may be reasonably necessary to carry out the purposes and intent of
this Agreement.



Entire Agreement; Governing Law; Severability; etc.

The Plan is incorporated herein by reference. This Agreement and the Plan
constitute the entire agreement of the parties and supersede in their entirety
all prior undertakings and agreements of the Company and Employee with respect
to the subject matter hereof and thereof, and shall be interpreted in accordance
with, and shall be governed by, the laws of The Bahamas, subject to any
applicable United States federal or state securities laws. Should any provision
of this Agreement be determined by a court of law to be illegal or
unenforceable, the other provisions shall nevertheless remain effective and
shall remain enforceable. This agreement may be executed in two counterparts,
each of which shall be deemed to be an original, and both of which, together,
shall constitute the same agreement.



IN WITNESS WHEREOF

, the parties have caused this Agreement to be executed and delivered as of the
date first above written.





EMPLOYEE

:

STEINER LEISURE LIMITED



By:   /s/ Stephen Lazarus

 

Stephen Lazarus
Sr. V.P. and Chief Financial Officer

Address and Facsimile Number:

Address and Facsimile Number:





c/o Steiner Management Services, LLC
770 South Dixie Hwy., Suite 200
Coral Gables, Florida 33146
Facsimile: (305) 358-7704



 